EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Courtney M. Prochnow on March 31, 2021.

The application has been amended as follows: 
Amend claim 205 as follows:
205. The method of claim 204, wherein the contacting step comprises contacting the cell with a nucleic acid that encodes at least one of (a) the first gRNA molecule, (b) the Cas9 molecule, and (c) the second gRNA molecule.

Amend claim 216 as follows:
216. The method of claim 215, wherein the contacting step comprises contacting the cell with a nucleic acid that encodes at least one of (a) the first gRNA molecule, (b) the Cas9 molecule, and (c) the second gRNA molecule.

Amend claim 217 as follows:
first gRNA molecule, (b) the Cas9 molecule, and (c) the second gRNA molecule.

Amend claim 219 as follows:
219. The method of claim 215, wherein contacting comprises delivering to the cell the Cas9 molecule of (b), the first gRNA of (a) and the second gRNA of (c).

Amend claim 220 as follows:
220. The method of claim 215, wherein contacting comprises delivering to the cell the first gRNA of (a), the second gRNA of (c) and a nucleic acid that encodes the Cas9 molecule of (b).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims have been limited to specific SEQ ID NOs for the gRNAs recited, which are not taught in the art. Therefore, the claims are free of the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 132, 139-140, 143-146 and 203-223 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010.  The examiner can normally be reached on M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636